Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00267-CR

                           Evaristo Antonio SANTOS
                                    Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013-CR-1104
                Honorable Lori I. Valenzuela, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

SIGNED June 5, 2013.



                                            Rebeca C. Martinez, Justice